Citation Nr: 1206252	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The appeal was subsequently transferred to the RO in Waco, Texas.

In March 2011, the Veteran presented testimony at a personal hearing conducted at the Waco RO before Kathleen K. Gallagher who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In May 2011, the Board remanded the matter to afford the Veteran another VA audiological opinion.  An opinion was obtained in September 2011 which is adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during service, or manifested within one year thereafter, and therefore, bilateral hearing loss has not been shown to be causally or etiologically related to military service, and may not be presumed to be causally or etiologically related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2007.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in November 2007.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

A VA examination was obtained in August 2007 with a clarifying addendum in September 2011.  38 C.F.R. § 3.159(c)(4).  VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a November 2008 SOC (statement of the case) and March 2009 and November 2011 SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.



LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

The Veteran contends that he has hearing loss as the result of noise exposure from firing rifles during basic training, engines as a mechanic, and mortars and rockets while in Vietnam.

On the December 1965 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

0 (5)
LEFT
0 (15)
5 (15) 
5 (15) 

5 (10)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the June 1968 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
5
5
5

10

As reflected above, it appears that the Veteran's hearing acuity improved in some frequencies from entrance to separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.)  Additionally, the Veteran marked "no" when asked if he had hearing loss on his June 1968 separation report of medical history.  Thus, there was no showing of hearing loss at the time of the Veteran's separation from service.

In fact, the first showing of hearing loss was not until many years after the Veteran's separation from service.  He did not report when he began experiencing a subjective decrease in hearing acuity.  However, the Veteran testified that he was told following hearing testing in approximately 1983/1984 that he had difficulty distinguishing the letters "S" and "K."  Assuming that the Veteran intended reporting difficulty distinguishing letters as a symptom of hearing loss, he did not report experiencing such until approximately 15 years after his separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the first showing of hearing loss that meets the provisions of 38 C.F.R. § 3.385 was not until August 2007, almost 40 years after service separation. 

In August 2007, the Veteran underwent a VA examination.  The Veteran reported that he fired weapons without hearing protection, experienced incoming mortar fire, and worked as a mechanic.  After service, he drove a dump truck and engaged in occasional deer hunting.  The examiner reviewed the claims file and noted that the service treatment records were absent for notations of hearing loss.  The examiner noted that the Veteran had normal audiometric thresholds at entrance and separation.  He added that there were no significant threshold shifts recorded at any time.  The examiner also noted that the Veteran checked "no" at separation when asked if he had hearing loss.  The examiner stated that although the Veteran feels strongly that he has hearing loss incurred since active duty, there is clear and convincing evidence of rebuttal in the service treatment records since the Veteran was noted to have completely normal audiometric thresholds recorded at separation and checked "no" to hearing loss question at service separation.  The examiner opined that the most likely etiology of the Veteran's current hearing loss would be a combination of genetic and environmental factors that have occurred subsequent to separation from service, mostly presbycusis.  He opined that it is less likely than not that the Veteran's current hearing loss might be related to military noise exposure/acoustic trauma.  

The Veteran submitted two opinions from private audiologists at D.H.H.C. dated in September 2006 and July 2008.  Although both letters opined that it was as likely as not that his tinnitus was related to service, there was no opinion about the relationship between bilateral hearing loss and service.  

In May 2011, the Board remanded for a clarifying medical opinion as it was unclear whether the examiner considered Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, it was unclear whether the examiner converted ASA to ISO-ANSI on the December 1965 entrance audiogram.  

In September 2011, the VA examiner indicated that he reviewed the claims file again.  He noted that there was no question that military noise exposure was incurred by the Veteran while on active but there is clear and convincing evidence that his hearing was unaffected by military noise exposure even after conversion of audiometric readings on the December 1965 entrance examination from ASA to ISO-ANSI units and comparing them to the audiometric thresholds recorded at separation in June 1968.  The examiner stated that in this case, Hensley simply does not apply.  The Veteran did not have hearing loss incurred while on active duty, nor were any significant threshold shifts incurred at any frequency, nor was a pattern of hearing loss noted at any time while on active duty.

The examiner reasoned that hearing loss caused by acoustic trauma occurs within the time frame of exposure and not many years (decades) later.  Noise exposure generally affects 4k first, which did not occur with the Veteran.  It is apparent that the Veteran's current hearing loss occurred subsequent to separation from service.  The etiology of current hearing loss would be a combination of genetic and environmental factors that have occurred subsequent to separation form service, predominantly presbycusis.  The examiner concluded that it is less likely than not that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.

The Board affords the examiner's opinion great probative value.  As reflected above, the examiner considered all the relevant evidence of record including the Veteran's statements and service treatment records.  The examiner performed the conversion to ISO-ANSI and provided a reason for his conclusion that it was less likely as not that the Veteran's hearing loss is related to his military noise exposure.  Thus, the Board finds this opinion persuasive.

As noted above, the Veteran has not indicated that he has experienced a subjective decrease in his hearing acuity since service, nor did he provide a time frame when he first began to experience such.  Although the Veteran might sincerely believe that the noise exposure he incurred during service is related to his current bilateral hearing loss, he, as a layperson, is not qualified to render a medical opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, although the Veteran had noise exposure during service, the most persuasive evidence does not indicate a nexus between such and his current bilateral hearing loss.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent evidence showing that the Veteran's bilateral hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  As such, service connection must be denied.  38 C.F.R. § 3.303.  








ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


